Citation Nr: 1234777	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased disability rating for the service-connected musculoligamentous strain of the right knee, evaluated as noncompensably disabling prior to May 26, 2011 and as 10 percent disabling from May 26, 2011.  

2.  Entitlement to an initial increased disability rating for the service-connected musculoligamentous strain of the left knee, evaluated as noncompensably disabling prior to May 26, 2011 and as 10 percent disabling from May 26, 2011.  

3.  Entitlement to an initial increased disability rating for the service-connected musculoligamentous strain of the right ankle, evaluated as noncompensably disabling prior to May 26, 2011 and as 10 percent disabling from May 26, 2011.  

4.  Entitlement to an initial increased disability rating for the service-connected musculoligamentous strain of the left ankle, evaluated as noncompensably disabling prior to May 26, 2011 and as 10 percent disabling from May 26, 2011.  

5.  Entitlement to an initial increased disability rating for the service-connected mechanical low back strain, evaluated as noncompensably disabling prior to May 26, 2011 and as 10 percent disabling from May 26, 2011.

6.  Entitlement to an initial increased disability rating for the service-connected tendonitis of the left shoulder, evaluated as noncompensably disabling prior to May 26, 2011 and as 10 percent disabling from May 26, 2011.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002, January 2004 to April 2005, and May 2009 to May 2010.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The May 2008 rating decision granted service connection for bilateral knee strains, bilateral ankle strains, low back strain, and tendonitis of the left shoulder and assigned noncompensable evaluations to each of these disabilities, effective from April 19, 2005.

In March 2011, the Board remanded the Veteran's appeal for further evidentiary development.  In a June 2011 rating action, the RO awarded compensable evaluations of 10 percent each for the bilateral knee strains, bilateral ankle strains, low back strain, and tendonitis of the left shoulder, effective from May 26, 2011.  The Veteran has not expressed satisfaction with these assigned ratings.  The claims thus remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The RO denied further increased ratings for these disabilities in supplemental statements of the case (SSOCs) dated in June 2011 and November 2011.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  As will be discussed below, further review of the record indicates that the Board's directives have not been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this appeal is once again REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

In March 2011, the Board remanded the Veteran's claims in order for the RO to clarify the Veteran's periods of active duty service, including his most recent period of active duty dating from May 2009.  Thereafter, the RO was to obtain the Veteran's service treatment records (STRs) from his most recent period of active duty, in particular his entrance and separation examination reports and reports of clinical evaluations.  The Veteran was also to be sent a letter requesting that he provide any outstanding records of pertinent medical treatment.  He was then to be afforded appropriate VA examinations as to his pending increased ratings claims.  To this end, the Board notes that the Veteran was sent the requisite letter requesting any outstanding treatment records in March 2011 and was afforded VA examinations August 2011 and May 2011.

Pursuant to the Board's March 2011 Remand, the RO requested the Veteran's service personnel records and confirmed the dates of his most recent period of active duty service from May 2009 to May 2010.  However, the RO determined that the Veteran's STRs from this period of service were unavailable and issued a Formal Finding of Unavailability in June 2011.  The Board recognizes that a search of the Records Management Center (RMC) was conducted pursuant to an RO request, which indicated that the Veteran's records could not be located.  However, a review of the June 2011 Formal Finding and the record demonstrates that only a single request for the outstanding STRs was made to the RMC.  Moreover, e-mails contained in the claims file demonstrate that the RO also forwarded a request for STRs to the Nebraska Army National Guard in March 2011.  There is no indication from the record that the RO received a specific response from the Nebraska National Guard as to the outstanding STRs or made any subsequent requests to this source.

Accordingly, in failing to properly request the Veteran's STRs, the RO has not complied with the Board's Remand instructions.  See 38 C.F.R. § 3.159(c)(2) (2011) ("VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records.") & Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (holding that VA's duty to assist specifically includes requesting information from other Federal departments or agencies).

In Stegall, supra, the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Contact the RMC, the Nebraska National Guard, and all other appropriate sources for STRs related to the Veteran's service in the Nebraska National Guard, to include his active duty service from May 2009 to May 2010.  In requesting said records, the RO must follow the procedures set forth in 38 C.F.R. 3.159(c) as regards requesting records from Federal facilities.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

2. The RO should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any outstanding VA treatment records dating from June 2011 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims file.

3. Thereafter, the RO should readjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his attorney should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

